973 So.2d 1172 (2007)
Samuel Clark BUTLER, Appellant,
Gabe Kaimowitz, Cross Appellant-Proposed Intervenor,
v.
The NEW YORK TIMES COMPANY, NYT Management Services, Inc., d/b/a The Gainesville Sun, Janine Young Sikes, and Cindy Swirko, Appellees.
No. 1D07-3366.
District Court of Appeal of Florida, First District.
October 24, 2007.
Rehearing Denied December 4, 2007.
*1173 Manuel Socias of Gary, Williams, Parenti, Finney, Lewis, McManus, Watson & Sperando, P.I., Orlando; Willie Gary, Maria Sperando, Tricia Hoffler, and Debra Nolan, of Gary, Williams, Parenti, Finney, Lewis, McManus, Watson & Sperando, P.L., Stuart, for Appellant Samuel Clark Butler. Gabe Kaimowitz, pro se, Cross Appellant-Proposed Intervenor.
Larry G. Turner of Turner and Jones, Gainesville; Gregg D. Thomas, James J. McGuire and Rachel Fugate of Thomas and Locicero, PL, Tampa, for Appellees.
PER CURIAM.
Upon consideration of the appellee's Motion to Dismiss Cross-Appellant/Proposed Intervenor's Appeal, as well as the cross-appellant's response thereto, the Court has determined that the cross-appeal should be dismissed. The appellant's cross-appeal is an untimely attempt to invoke the Court's jurisdiction to review the lower tribunal's October 24, 2005, Order Striking Motion for Intervention. Accordingly, the motion is granted and the cross-appeal is hereby. dismissed.
KAHN, PADOVANO, and HAWKES, JJ., concur.